                 4:16-cv-04056-SEM-TSH # 74   Page 1 of 4
                                                                                 E-FILED
                                                        Friday, 24 May, 2019 03:02:53 PM
                                                            Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                      ROCK ISLAND DIVISION

KELLY D. EBMEYER,          )
                           )
               Plaintiff,  )
                           )
v.                         )                  16-4056
                           )
JOSEPH YURKOVICH, et al.   )
                           )
               Defendants. )

                                ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     In its Order entered March 18, 2019, the Court dismissed

Plaintiff’s claims with prejudice as a sanction for his willful failure

to disclose the first name of the Doe Defendant for almost two

years. (Doc. 66). Before the Court are two motions Plaintiff filed

seeking reconsideration of the Court’s dismissal. (Docs. 69, 70).

The motions are granted in part and denied in part.

     Rule 59(e) of the Federal Rules of Civil Procedure allows a

court to alter or amend a judgment if the movant can show a

manifest error of law or present newly discovered evidence. Fed. R.

Civ. P. 59(e); Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir.

2008). Motions under this rule cannot be used to present evidence

                                Page 1 of 4
                 4:16-cv-04056-SEM-TSH # 74   Page 2 of 4




that could have been presented at the summary judgment stage.

Id. Nor are such motions vehicles to advance arguments that could

or should have been made before judgment entered. U.S. v.

Resnick, 594 F.3d 562, 568 (7th Cir. 2010); see also Caisse

Nationale de Credit Agricole v. CBI Industries, Inc., 90 F.3d 1264,

1269 (7th Cir. 1996) (“Motions for reconsideration serve a limited

function: to correct manifest errors of law or fact or to present

newly discovered evidence.”).

     As an initial matter, Plaintiff provided exhibits to the Court

that show he mailed his response to the Court’s Order to Show

Cause prior to the relevant deadline. To the extent that Plaintiff

requests a finding that he filed a timely response, Plaintiff’s motions

are granted. See Taylor v. Brown, 787 F.3d 851, 858-59 (7th Cir.

2015) (pro se prisoner’s district court filings are “deemed filed at the

moment the prisoner places it in the prison mail system.”).

     Even if the Court had received Plaintiff’s response prior to

issuing its ruling, however, the response would not have changed

the result. The Court’s Order to Show Cause asked Plaintiff to

explain why he delayed the court proceedings by withholding the

first name of the Doe Defendant for almost two years while

                                Page 2 of 4
                  4:16-cv-04056-SEM-TSH # 74   Page 3 of 4




simultaneously insinuating that he could not have possibly known

it.

      As discussed in the Court’s previous order, Plaintiff’s sworn

deposition testimony directly contradicts his current argument that

he disclosed Defendant Brock’s first name as soon as possible.

Plaintiff obtained this knowledge when he heard another official say

Defendant Brock’s first name on the date the alleged incidents

giving rise to this lawsuit occurred. Nothing prison officials or

defense counsel could have done thereafter would have frustrated

Plaintiff’s ability to provide this information. Plaintiff testified in his

deposition that the sole reason he failed to provide it was because

he felt “silly” doing so. Plaintiff provides no further explanation

regarding this testimony.

      The Court finds that Plaintiff has failed to show how the Court

misconstrued the facts or misapplied the law. Accordingly,

Plaintiff’s motions insofar as they request the Court to vacate its

prior Order dismissing this case and to amend the judgment is

denied.




                                 Page 3 of 4
                4:16-cv-04056-SEM-TSH # 74   Page 4 of 4




     It is therefore ordered that Plaintiff’s Motions (Docs. 69,

70) are granted as to Plaintiff’s request to find that he filed a

timely response and denied as to any other relief requested.

ENTERED:       May 24, 2019.

FOR THE COURT:



                      s/Sue E. Myerscough
                     SUE E. MYERSCOUGH
                UNITED STATES DISTRICT JUDGE




                               Page 4 of 4
